 

AMENDMENT NO. 4 TO RESEARCH AND LICENSE AGREEMENT

 

This Amendment No.4 (“Amendment 4”), effective as of February 22, 2012
(“Amendment 4 Effective Date”), is made by and between

 

Debiopharm S.A., a stock company duly established under the laws of Switzerland,
with registered company number CH-550-0173350-8, whose registered office is at
Forum “après-demain”, Chemin Messidor 5-7, 1006 Lausanne, Switzerland
(“DEBIOPHARM”),

 

And

 

Marina Biotech, Inc., a company duly established under the laws of the State of
Delaware, whose registered office is at 3830 Monte Villa Parkway, Bothell,
Washington 98021, U.S.A. (“COMPANY”),

 

WITNESSETH:

 

Whereas, DEBIOPHARM and COMPANY are parties to that certain Research and License
Agreement with an effective date of February 3, 2011, as amended by Amendment
No. 1 with an effective date of March 9, 2011, Amendment No. 2 with an effective
date of March 22, 2011 and an Amendment No. 3 with an effective date of May 10,
2011 (collectively, the “Agreement”); and

 

Whereas, the Parties are willing to modify some provisions related to the Joint
Research Plan in order to take into account the difficulties encountered with
the in vivo animal model, which are part of tasks 4, 5 and 6 of the Joint
Research Plan and is willing to perform these tasks with certain adaptations and
in accordance with new time-lines until selection of the Lead Candidate; and

 

Whereas, the Parties desire to amend the Agreement as set forth herein;

 

Now, therefore, the Parties hereby agree as follows:

 

1.Unless otherwise defined herein, capitalized terms used in this Amendment
shall have the meanings assigned thereto in the Agreement.

 

2.The Parties agree that as from the Amendment 4 Effective Date, each Party will
suspend its activities under the Joint Research Plan, as described in Exhibit 2
of the Agreement and thereafter amended by agreement between the Parties during
the JSC meetings, for an undetermined period of time (hereinafter, the
“Suspension Period”) and neither Party shall have the right to undertake or
pursue any activities listed in the Joint Research Plan. Notwithstanding the
foregoing, COMPANY shall continue to perform the activities in the Joint
Research Plan to complete tasks No. 4, 5 and 6 as suggested by COMPANY and
necessary for the in vivo selection of the Lead Compound.

 

3.Except for the obligations related to confidentiality, publications and
intellectual property rights, all DEBIOPHARM’s obligations under the Agreement
(including but not limited to performance of research activities in Section
3.1.2; payments in Sections 3.1.2 and in Sections 8 and 9; development
obligations under Sections 3.2.2, 3.2.3 and 3.2.4) towards COMPANY shall be
suspended during the Suspension Period.

  

CONFIDENTIAL Amendment No. 4 – Research and License Agreement Page 1 of 3      
[tex10-92sig.jpg]     

 

 

 

 

4.During the Suspension Period, COMPANY shall (i) establish and deliver to
DEBIOPHARM an in vivo model suitable for use in quantitative comparison of
Collaboration Compounds against different targets or combination of targets, and
(ii) propose to DEBIOPHARM potential Lead Compound(s) for further development.
COMPANY shall not charge DEBIOPHARM for this work.

 

5.Upon delivery by COMPANY of a suitable in vivo model and proposal for
potential Lead Compound(s), DEBIOPHARM will carry out a full due diligence on
the in vivo model, including on all the raw data to be provided by COMPANY, and
on the potential Lead Compound(s) and have, at its full discretion, the right to
select the Lead Compound (and to select the Back-up Lead) or choose an
alternative Lead Compound (and/or an alternative Back-up Lead) or terminate the
Agreement as per Section 10 of this Amendment 4.

 

6.The Suspension Period shall end either upon selection by DEBIOPHARM of the
Lead Compound and Back-up Lead or on the effective date of termination of the
Agreement as per Section 10.

 

7.In the event that DEBIOPHARM selects a Lead Compound, DEBIOPHARM shall pay to
COMPANY the Research Milestone Payments set forth in Section 8.3 of the
Agreement for the following milestone events: “upon positive results of in vivo
model combination gene validation (task No 5)” and “upon selection of Lead
Compound by DEBIOPHARM (task No 6)”. In addition to the foregoing, the Joint
Research Plan shall be fully reinstated and revised to take into account the
effect of the Suspension Period on the delivery timelines.

 

8.In addition, the Parties agree to modify forthwith Section 3.1.2 of the
Agreement to state that the payment of the last two installments for the cost of
COMPANY’S performance of the Joint Research Plan shall be made only after
delivery by COMPANY of the results of all the tasks under the Joint Research
Plan for which COMPANY is responsible.

 

9.During the Suspension Period, COMPANY shall keep DEBIOPHARM informed of the
progress of the work either informally or through JSC meetings to be called by
the Parties when needed. Such informal updates shall occur at least once a month
and no more than two (2) JSC meetings shall occur during the Suspension Period.

 

10.At any time during the Suspension Period, DEBIOPHARM may terminate the
Agreement without cause by giving thirty (30) days’ prior written notice to
COMPANY. In such case, no further payment whatsoever shall be due to COMPANY,
and after COMPANY’S receipt of such termination notice, the Reasonable
Commercial Efforts provision shall not apply any longer and the Parties shall
wind down their respective activities under the Joint Research Plan in a timely
manner. All other consequences of the termination shall be as per Sections 12.1,
12.5, 12.6 and 12.7 of the Agreement.

 

11.Except as amended herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 

12.This Amendment 4 may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.

 

[Signature page follows]

  

CONFIDENTIAL Amendment No. 4 – Research and License Agreement Page 2 of 3      
[tex10-92sig.jpg]     

 

 

 

 

in witness whereof, the Parties hereby accept and agree to the terms and
conditions of this Amendment as of the Amendment 4 Effective Date.

 

  DEBIOPHARM S.A.     MARINA BIOTECH, INC.             /s/ Rolland-Yves
Mauvernay     /s/ J.MICHAEL FRENCH           Name: Rolland-Yves Mauvernay  
Name: J.MICHAEL FRENCH           Title: President Debiopharm Group   Title:
PRESIDENT & CEO

 

[texlogo.jpg] 

 

CONFIDENTIAL Amendment No. 4 – Research and License Agreement Page 3 of 3

 

 

